___________

                                  No. 91-2369
                                  ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       * Appeal from the United States
     v.                                * District Court for the Western
                                       * District of Missouri.
Samuel L. Dowdy,                       *
                                       *
           Appellant.                  *
                                  ___________

                     Submitted:   August 11, 1992

                         Filed:   July 23, 1996
                                  ___________

Before BOWMAN, MAGILL and BEAM, Circuit Judges.
                               ___________

BEAM, Circuit Judge.


     This matter was remanded to the district court for specific findings,
with jurisdiction retained by the court.          The district court has now
certified its findings and has recommended that judgment be entered for the
United States against Mr. Dowdy in the amount of $12,000.      We agree.


     Accordingly, we reverse the district court judgment in the amount of
$152,173 and remand with directions that the district court enter judgment
against Mr. Dowdy in the amount of $12,000.



     A true copy.


           Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.